Citation Nr: 1726378	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-14 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from October 1972 to October 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Honolulu, Hawaii.  In September 2014, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In June 2015, the Board remanded the issues on appeal for additional development; the case has now been returned to the Board for appellate review. 

In March 2017, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from an orthopedist was rendered in March 2017.  VA duly gave notice to the Veteran and his representative; a response was received from the Veteran's representative in June 2016. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's arthritis of the left knee, right hip and left hip did not manifest during his active service nor did any such arthritis of the left knee, right hip and left hip manifest within one year of his discharge from active service.

2.  The Veteran's arthritis of the left knee, right hip and left hip is not etiologically related to service.

3.  The Veteran's avascular necrosis of the left knee, right hip and left hip did not manifest during his active service nor did any such avascular necrosis of the left knee, right hip and left hip manifest within one year of his discharge from active service.

4.  The Veteran's avascular necrosis of the left knee, right hip and left hip is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder, to include arthritis and avascular necrosis, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a right hip disorder, to include arthritis and avascular necrosis, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a left hip disorder, to include arthritis and avascular necrosis, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA provided adequate notice in a letter sent to the Veteran in January 2009.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service, VA and private treatment records.  A VHA orthopedist opinion was obtained by the Board in March 2017.  The resulting opinion described the Veteran's left knee and bilateral hip pathology, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the June 2015 Board remand, VA medical treatment records were obtained and the RO obtained a medical opinion.  Therefore, substantial compliance has been achieved.

The Veteran was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claims.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II. Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; an appellant prevails in either event.  However, if the weight of the evidence is against an appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to service connection for a left knee disorder; he is also claiming entitlement to service connection for right and left hip disorders, including as secondary to the left knee.  In a December 2008 written statement, the Veteran wrote that he originally injured his left knee while playing football for the Air Force, that he tore his left anterior cruciate ligament (ACL) and that this injury led to his hips being replaced.  The Veteran testified during his September 2014 Travel Board hearing that he had been diagnosed with an ACL tear as a result of an in-service left knee injury.  He said that he spent three weeks in a cast as well as six weeks on crutches.  He also said that his left knee problems started then and that they have continued to this time.  The evidence of record includes a February 2005 letter from a fellow airman who described the Veteran's football injury in October 1973, and who remembered the Veteran as being more sore after games than other airmen and walking like an old man after games.

As previously noted, the Veteran was on active duty from October 1972 to October 1973.  He underwent a service separation examination on September 12, 1973; the examiner noted that the Veteran had a history of his left knee going out on him over the prior two years, that radiographic examination was negative and that he had been treated with quadriceps exercises.  Two weeks prior to his service separation, the Veteran injured his left knee during a football game.  He complained of tenderness and pain on the medial aspect of his left knee.  On physical examination, he was able to lift his knee and there was minimal swelling and an x-ray showed there was no fracture.  The clinical impression was a sprain of the left knee and the Veteran was treated with an Ace bandage and aspirin.  There is no indication that the Veteran was placed in a cast or put on crutches or given a profile.

In September 1987, the Veteran submitted an application for VA benefits.  He sought service connection for heart disease, but he did not mention any claim for a left knee disorder or a hip disorder.  Records from a private hospital dated in July 1987 did not include any mention of any problem with either the left knee or the hips.  In July 1990, the Veteran submitted another application for VA benefits and he again claimed service connection for a heart disorder.  He also stated that he had fractured his left knee in 1972.  He did not mention any hip condition nor did he report any treatment for his left knee.  In November 1992, the Veteran sought service connection for a variety of conditions, including 'weakness in both legs' but nothing specific to the left knee or the hips was mentioned by the Veteran.  

In January 1993, the Veteran underwent a VA medical examination in conjunction with his claim for nonservice-connected pension.  He complained of having bad knees.

In June 1993, the Veteran underwent a VA medical examination for hypertension.  He reported having experienced a left knee injury in 1971 or 1972 while playing football.  He said that he still had aching pain and swelling in both knees.  On physical examination, the Veteran's medial and collateral ligaments were intact; there was no looseness of the knees.  There was no crepitus on palpation.  The clinical impression was chronic knee pain.  

The Veteran underwent a VA joints examination in September 1993.  He reported injuring his left knee in the military.  The Veteran also stated that he was still at full military capability during his last three months of active duty and that he was able to perform full military duty at that time, including full physical training.  This contradicts his later testimony about being put in a cast and being on crutches.

On physical examination, severe patellar pain and crepitation were present.  Radiographic examination revealed that the knees were normal except for an early degenerative squaring of the medial femoral condyle.  The examiner rendered diagnoses for each knee of chronic synovitis and symptomatic patellar chondromalacia.  The examiner also stated that there was some very early degenerative arthritis.

The evidence of record also includes VA treatment records for the Veteran dated between 1976 and 2015.  A June 1993 x-ray report indicated that the left knee was intact.  A diagnosis of degenerative joint disease bilateral knees was rendered on September 2, 1993.  The Veteran was admitted to a VA domiciliary in January 1994; his diagnoses at that time included alcohol abuse and chronic knee pain.  In 1996, the Veteran underwent prosthetic replacement of his right shoulder and right hip due to avascular necrosis (AVN).  

A January 2001 VA orthopedics consultation report states that the Veteran's AVN was the result of alcohol abuse.  In January 2005, the Veteran's VA primary care physician sent the Veteran a medical journal article that discussed osteonecrosis (also known as aseptic necrosis and AVN).  The author stated that corticosteroid use and excessive alcohol intake were reported to account for the etiology of more than 90 percent of cases.  The author also noted that excessive use of alcohol and the development of osteonecrosis had been linked for decades.  The Veteran underwent a right hip replacement in June 2007; the associated operative report includes a postoperative diagnosis of right hip osteoarthritis, severe, secondary to probable AVN.  The surgeon stated that the Veteran's AVN might be alcohol related.  A June 2008 clinic note states that the Veteran had had bilateral hip replacements and that, on review of his medical records, it appeared the replacements were related to AVN secondary to chronic alcoholism.  It was noted that the Veteran reported an in-service football injury of his left knee and that he reported never having had surgery, injections or physical therapy on his left knee.  

A September 2008 VA primary care note indicates that the Veteran had been told that he had a degenerative process in his left knee similar to AVN.  In September 2011, the Veteran's VA primary care physician stated that the Veteran had severe degenerative joint disease of the knees.  In February 2013, that physician stated that the Veteran had AVN of the shoulders, hips and knees.  A January 2014 treatment note states that physical examination of the Veteran was difficult due to the presence of bilateral hip replacements and knee degenerative joint disease due to osteonecrosis.  The Veteran's primary care physician noted, in February 2015, that the Veteran's AVN of his shoulders, knees and hips was an ongoing issue.  

In June 2012, the Veteran underwent a VA medical examination.  The report of that examination reflects that he told the examiner that he had ruptured his ACL in service and reported having no left knee surgery.  On physical examination, there was no ligamentous instability and no meniscal conditions.  The examiner opined it was less likely than not that any current left knee disability was incurred in, or otherwise caused by, his service.  In October 2015, the examiner noted that radiographic examination of a knee with synovitis and patellar chondromalacia frequently yields negative results such as the June 1993 x-ray report of intact left knee.  The examiner also stated that the claim of an ACL rupture is not supported by the results of the post-service physical examinations or diagnostic studies.  Furthermore, the examiner stated that there was no x-ray evidence of gout in the left knee.

A March 2017 VHA medical opinion from an orthopedist states that the Veteran's medical records were reviewed, as well as the February 2005 lay statement.  The orthopedist opined that the October 1973 left knee sprain did not result in a left knee disorder, including arthritis, based on a lack of any findings related to arthritis until 1993, when each knee demonstrated degenerative joint disease and stated that it was less likely than not that any of the Veteran's left knee pathology present since December 2008 had been manifested between October 1972 and October 1973, or that any such pathology was etiologically related to the October 1973 left knee strain.  The physician noted that muscle and ligament sprains/strains are a self-limited condition unless there is a documented pattern of medical visits for recurrent pain or progression of symptoms - neither of which occurred in this case until 1993.  The physician concluded that no currently diagnosed left knee pathology was related to the October 1973 left knee strain.  

In addition, the orthopedist stated that there was no evidence of any chronic right or left hip disorder in service or within one year of the Veteran's October 1973 discharge.  Furthermore, the physician stated that it was less likely than not that any of the Veteran's right or left hip pathology present since December 2008 had been manifested between October 1972 and October 1973, or that any such pathology was etiologically related to the October 1973 left knee strain.  In summary, the orthopedist concluded that it was less likely than not that the in-service left knee strain had any role in the development of the current left knee, right hip and/or left hip pathology, including arthritis.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, service connection may be presumed if various specified conditions are manifested to a compensable degree within a year of a veteran's discharge from service.  38 C.F.R. §§ 1101, 1112; 38 C.F.R. § 3.309.  Arthritis is a listed condition.

The medical evidence of record reflects that the Veteran was diagnosed with very early degenerative arthritis in the left knee in September 1993; this was approximately 20 years after the Veteran's separation from service in October 1973.  There is no medical evidence of record reflecting a diagnosis of left knee arthritis or AVN within one year of the Veteran's discharge from service.  Nor is there any medical evidence of record indicating any ongoing treatment between the Veteran's discharge from service and the initial diagnosis of arthritis.  As such, the presumption of service connection is not warranted for the Veteran's left knee arthritis or AVN as it was not shown to have manifested within a year of the Veteran's separation from service.  See 38 C.F.R. § 3.309.  The same holds true for the Veteran's right and left hip arthritis and AVN, as neither condition was manifested in service or by October 1974.

Furthermore, neither the Veteran nor his representative has submitted a medical opinion specifically linking the Veteran's arthritis or AVN or any other disorder of either his left knee or either hip to any incident of service, including the left knee sprain of October 1973.  None of the VA or private medical treatment records in evidence show any connection between the claimed conditions and any incident of service, including the October 1973 left knee strain.  On the other hand, the report of the VHA expert opinion contains medical opinions to the effect that the Veteran's left hip pathology and bilateral hip pathology are not etiologically related to service on a direct basis.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran is not service-connected for any disability.  Therefore the Board need not consider whether service connection for the Veteran's various left knee and bilateral hip disorders is warranted under the theory of secondary service connection.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to an appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  For example, pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has considered the Veteran's statements, the Veteran's buddy statement and those of the Veteran's representative about the etiology of the left knee and bilateral hip pathology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, musculoskeletal conditions such as arthritis and AVN are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis, especially since x-ray findings are necessary for a diagnosis of arthritis (degenerative joint disease) or AVN; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Thus, while the Veteran and his buddy are competent to say that the Veteran had a left knee injury and joint pain in service, they do not have the expertise to state that there is a relationship between that injury or pain and any current left knee disorder or any hip disorder; a medical opinion would be required.  See Davidson, supra.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran, his buddy, or his representative about the origins of the left knee pathology or the bilateral hip pathology because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed disorders of the left knee, right hip and/or left hip were incurred by any incident of military service, including the October 1973 left knee sprain, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for disorders of the left knee, right hip and left knee.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claims for service connection for disorders of the left knee, right hip and left hip, including arthritis and AVN, must each be denied.  


ORDER

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


